Citation Nr: 1547637	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  08-35 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a traumatic brain injury (TBI).


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from October 1983 to October 1987, a period of inactive duty training (INACDUTRA) from April to July 1990, and additional unverified U.S. Marine Corps Reserve (USMCR) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied, in pertinent part, the Veteran's claims of service connection for migraine headaches and for a traumatic brain injury (TBI) (which was characterized as a single service connection claim for migraine headaches).  The Veteran disagreed with this decision in October 2007, asserting that he experienced both migraine headaches and a TBI which were related to active service.  He perfected a timely appeal in November 2008.  A videoconference Board hearing was held at the RO in January 2012 before a Veterans Law Judge (VLJ) who subsequently retired from the Board; a copy of the hearing transcript has been added to the record.  The Veteran was notified that the VLJ who held his January 2012 had retired and he was offered the opportunity for another hearing before a different VLJ.  The Veteran requested a new hearing.

In response to the Veteran's request for a new hearing, another videoconference Board hearing was held at the RO in September 2015 before the undersigned VLJ and a copy of the hearing transcript also has been added to the record.  At that hearing, the Veteran again asserted that he experienced both migraine headaches and a TBI which were related to active service.

The record evidence reflects that the Veteran reasonably believes that his service connection claim for migraine headaches also includes a service connection claim for a TBI.  He has maintained consistently throughout the pendency of this appeal that he experiences both of these disabilities as a result of the same in-service parachute jump accident.  Having reviewed the record evidence, to include the Veteran's credible hearing testimony, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.  See also Percy v. Shinseki, 23 Vet. App. 37 (2009) (discussing jurisdictional requirements in Veterans' appeals).

In March 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In relevant part, the Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and schedule him for appropriate examination to determine the nature and etiology of his claimed migraine headaches and TBI.  Unfortunately, although the requested records were associated with the Veteran's VBMS eFolder, it appears that he failed to report for the requested VA examination when it was scheduled in November 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Because the Veteran failed to report for his VA examination in November 2014, his claim of service connection for migraine headaches will be rated on the evidence of record.  See 38 C.F.R. § 3.655 (2015).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence reflects that the Veteran was involved in a serious parachute jump accident while on active service.

2.  The record evidence reflects that the Veteran has reported consistently that he hit his head twice during the documented in-service serious parachute jump accident.

3.  The record evidence reflects that his current migraine headaches are related to the in-service head injuries sustained as a result of a serious parachute jump accident.


CONCLUSION OF LAW

Migraine headaches were incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for migraine headaches, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he incurred migraine headaches during active service.  He specifically contends that he injured his head twice during a descent in a parachute jump where his arm became trapped in the parachute rigging and again when he hit the ground and lost consciousness briefly.  He also contends that he has experienced migraine headaches continuously since his in-service parachute jump accident.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because migraines are not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for migraine headaches.  The Veteran contends that he incurred migraine headaches after he injured his head twice during a descent in a parachute jump where his arm became trapped in the parachute rigging and again when he hit the ground and lost consciousness briefly.  He also contends that he has experienced migraine headaches continuously since his in-service parachute jump accident.  The record evidence supports the Veteran's assertions regarding an etiological link between his current migraine headaches and the head injuries he experienced as a result of the in-service parachute jump accident.  For example, the Veteran's available service treatment records show that he had a parachute jump line injury (or static line injury) in July 1989 while on active service in the USMCR.  These records also indicate that the Veteran had a period of active duty for training (ACDUTRA) between June 12, 1989, and August 8, 1989, when he was at Airborne Basic School, Fort Benning, Georgia.  At his enlistment physical examination in September 1983, prior to his entry on to active service in October 1983, clinical evaluation of the Veteran's head was normal.  He denied all relevant pre-service medical history.  The Veteran reported that he was in "excellent" health on a periodic physical examination completed in July 1990 at the end of his period of INACDUTRA.

The Veteran's available service personnel records show that his primary duties included parachute rigging and his military occupational specialty (MOS) was anti-tank assaultman.  These records indicate that he went to parachute jump school and was injured while training at that facility.

The post-service evidence also supports granting service connection for migraine headaches.  It shows that the Veteran currently experiences disability due to migraine headaches initially experienced following his in-service parachute jump accident.  For example, on VA outpatient treatment in December 2006 to establish medical care with VA, the Veteran's complaints included major migraines up to 3 times a week lasting for 1-2 days.  The Veteran reported being involved in a serious parachute jump accident in July 1989 during service when he had a static line injury and parts of his left arm muscles were torn off and he blacked out when he hit the ground.  He believed that his migraines were related to his parachute jump accident.  He experienced light sensitivity with his migraines.  Physical examination showed part the left upper extremity was missing and intact cranial nerves.  The assessment included migraines.

In January 2007, the Veteran complained that his headaches occurred once a week.  He took Zomig once or twice a week and this usually resolved his headaches.  He was "doing better overall."  The assessment included migraines.  An magnetic resonance imaging (MRI) scan of the Veteran's brain taken later in January 2007 showed no abnormal masses or abnormal infarct.

In March 2007, the Veteran complained of 2-4 migraine headaches per week located at the right temporal lobe and right eye "but occasionally over left temple."  He reported experiencing migraines since an in-service parachute jump accident.  He described his migraine pain as throbbing and stabbing which he rated as 9.5/10 on a pain scale (with 10/10 as the worst imaginable pain).  He also experienced photophobia, phonophobia, and nausea but no vomiting.  The Veteran took 4 Excedrin (1000 mg) on getting a migraine.  Zomig had not helped his headaches at night but it did work on headaches experienced during the day.  Neurological examination showed full orientation, memory recall 3/3, fluent speech, pupils equal, round, and reactive to light and accommodation, intact extraocular movements, full visual fields, intact sensation to light touch, and symmetric facial movements.  The assessment was a history of likely chronic migraine headaches with no intracranial mass seen on MRI scan of the head.

In April 2007, the Veteran complained that his headaches occurred 3 times in the previous month "and they have not reached the level of migraine.  Zomig has helped relieve [symptoms] when they occur."  The Veteran's history of chronic headaches since his in-service parachute jump accident was noted.  Neurological examination was unchanged.  The assessment was chronic headaches likely due to migraines "since having a left arm static injury and hitting the plane at 170 mph in 1989 when jumping out of a plane."

In June 2007, the Veteran complained that his usual pattern of migraine headaches had returned with 2-3 migraines per week with "sharp pain that starts in occipital and suboccipital area and radiates over the entire head and ends behind" the right eye.  Neurological examination showed no trigger points on the head, pupils equal, round, and reactive to light and accommodation, intact extraocular movements, full visual fields, intact sensation, and symmetric facial movements.  The assessment included chronic migraine headaches, currently 2-3 times per week with no brain abnormalities on MRI scan "and no trigger points can be elicited."

On VA examination in January 2010, the Veteran's complaints included headaches with nausea and sensitivity to light and sound.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  According to the VA examiner, the Veteran described his in-service parachute jump injury as follows:

The Veteran reports that he started to experience headaches following an incident  when he was jumping out of an airplane and sustained a static line injury with severe trauma to the left arm.  The Veteran reports that he was pulling a parachute out of the pack and fell about 15 [feet] to 20 [feet] at the speed of 125 miles per hour.  He had such a severe injury to the left arm that the arm was black and blue.  He reports that he started to have a severe headache at about the same time.

Following this accident, the Veteran experienced "symptoms of being dazed, confused, seeing stars, and having symptoms of concussion afterwards, such as headaches, dizziness, and irritability.  His headaches occurred twice a week, each lasting 24 hours.  "When he has a headache, he stays in bed and is unable to do anything."  His migraine headaches had improved "significantly" with Zomig.  Physical examination showed no skull abnormality or deformity, pupils equal, round, and reactive to light and accommodation, intact extraocular movements, normal posture and gait, no evidence of fasciculation, rigidity, or spasticity, "no evidence of joint involvement pertaining to the traumatic brain injury," full orientation, and intact cranial nerves and cerebellar function.  "The Veteran has evidence of traumatic brain injury."   The VA examiner opined that the Veteran's current migraine headaches were at least as likely as not secondary to the TBI that he experienced while on active service.  The rationale was that a review of the claims file indicated that the Veteran's in-service "head trauma occurred at the same time that the Veteran started having headaches."  The rationale also was that migraine headaches are one of the characteristics of a TBI.  The diagnoses were status-post traumatic brain injury (TBI) with post-concussion syndrome and migraine headaches.

In summary, the Veteran has asserted consistently throughout the pendency of this appeal that he experienced migraine headaches as a result of a TBI sustained during an in-service parachute jump accident.  The record evidence supports the Veteran's assertions regarding the in-service parachute jump accident resulting in a TBI and an etiological link between the Veteran's current migraine headaches and active service.  Specifically, the January 2010 VA examiner's opinion linking the Veteran's migraine headaches to his in-service head trauma experienced at the time of his parachute jump accident was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the Board finds that service connection for migraine headaches is warranted.


ORDER

Entitlement to service connection for migraine headaches is granted.


REMAND

The Veteran also contends that he incurred a TBI as a result of hitting his head during an in-service parachute jump accident.  As noted in the Introduction, the Board has taken jurisdiction over this claim because the Veteran reasonably believed that this claim was included in his appeal.  See Percy, 23 Vet. App. at 37.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated.

The record evidence clearly shows that the Veteran currently experiences a TBI as he was diagnosed as having status-post TBI following VA examination in January 2010.  The January 2010 VA examiner was not asked to provide and did not provide a nexus opinion between the Veteran's current status-post TBI and active service, however.  There is no other medical opinion evidence currently of record addressing the contended causal relationship between the Veteran's current status-post TBI and active service.  Thus, the Board finds that, on remand, he should be scheduled for appropriate examination to determine the nature and extent of his TBI.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted above, the Veteran failed to report for his most recent VA examination addressing his TBI in November 2014.  Particularly in light of his failure to report for this examination, the Board is reluctant to place this issue back on the "hamster-wheel" by remanding again for an examination to address the Veteran's TBI.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remand "perpetuates the hamster-wheel reputation of Veterans law").  The Board advises the Veteran that he should make every effort to report for the examination requested in this remand.  In this regard, the Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  The potential impact of the Veteran's failure to report for another VA examination could include the denial of his claim.  See 38 C.F.R. § 3.655 (2015).  Because the question of whether the Veteran's TBI can be attributed to service is medical in nature, and because the Board is prohibited from exercising its own independent judgment to resolve medical questions, another remand is required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for a traumatic brain injury (TBI) since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his TBI.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any residuals of a TBI currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a TBI, if diagnosed, is related to active service or any incident of service, to include a static line injury while participating in a parachute jump.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred a TBI as a result of hitting his head when he incurred a static line injury in a parachute jump accident in service.  The examiner also is advised that the Veteran's service treatment records confirm his in-service parachute jump accident.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


